         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 1 of 7
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 18, 2021
                                IN THE UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

RUSSELL T. HANDY,                                    §
    Plaintiff,                                       §
                                                     §
v.                                                   §    CIVIL ACTION NO. H-20-3751
                                                     §
UNITED AIRLINES, INC.,                               §
    Defendant.                                       §

                                            MEMORANDUM AND ORDER

           This case is before the Court on the Motion to Dismiss for Lack of Subject

Matter Jurisdiction (“Motion to Dismiss”) [Doc. # 7] filed by Defendant United

Airlines, Inc. (“United”). Defendant argues that this Court’s jurisdiction over Plaintiff

Russell T. Handy’s claim of wrongful termination in violation of the Americans with

Disabilities Act (“ADA”) is precluded by the exclusive jurisdiction under the Railway

Labor Act (“RLA”). Plaintiff filed a Response [Doc. # 12] in opposition to the

Motion to Dismiss, and United filed a Reply [Doc. # 13]. Having reviewed the record

and governing legal authorities, the Court denies the Motion to Dismiss.

I.         BACKGROUND

           Plaintiff alleges that he is HIV positive, a disability that substantially limits

major life activities. See First Amended Complaint (“Complaint”) [Doc. # 10], ¶ 6.

Plaintiff was employed by United from April 24, 1994 until his employment was


P:\ORDERS\1-2020\3751MD.wpd   210218.1327
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 2 of 7




terminated on September 26, 2019. As a Customer Service Representative with

United, the terms and conditions of Plaintiff’s employment were governed in part by

a collective bargaining agreement (“CBA”) that included an anti-drug policy.

           Plaintiff alleges that a random drug test in December 2018 revealed the

presence of codeine. See id., ¶ 7. Plaintiff alleges that he had used a friend’s cough

syrup without realizing it had codeine in it. See id. As a result of the December 2018

drug test, Plaintiff entered into a Last Chance Agreement (“LCA”) under the CBA on

February 1, 2019. See id., ¶ 8. In connection with the LCA, Plaintiff was required

submit to no-notice drug testing, and to complete paperwork regarding his medical

condition and any prescription medications he was taking. In the paperwork, Plaintiff

disclosed that he was HIV positive. See id., ¶ 9.

           Plaintiff alleges that after he disclosed his HIV status, United “began treating

him differently.” Id. Plaintiff alleges that United’s treatment of him after he disclosed

he was HIV positive was “significantly different than the treatment after the failed

drug test but before the disclosure of his HIV status.” Id., ¶ 10. Plaintiff alleges that

he was subjected to heightened scrutiny based on his HIV status and the perception

that being HIV positive made it likely that he was “an illegal drug abuser.” Id., ¶ 11.

           Plaintiff alleges that on more than one occasion, United, knowing he was out

of town for work, required him to report for no-notice drug testing at a testing site in


P:\ORDERS\1-2020\3751MD.wpd   210218.1327      2
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 3 of 7




Houston, and would not allow him to use a testing site in the location where he was

working. See id., ¶ 12.

           On August 7, 2019, Plaintiff called in sick because of kidney stones. See id.,

¶ 13. On August 8, 2019, Plaintiff discovered that he had been scheduled for a no-

notice drug test the previous day when he was sick and away from work. See id., ¶ 14.

Plaintiff was directed to provide a doctor’s note for the August 7, 2019 absence. See

id., ¶ 17.

           On August 13, 2019, Plaintiff learned that he was scheduled for a no-notice

drug test that day, but when he arrived at the testing site it was closed. See id., ¶ 18.

           Plaintiff alleges that at a meeting on August 15, 2019, United refused to accept

his doctor’s note for the August 7, 2019 absence, or his explanations for the missed

tests. See id., ¶ 21. Plaintiff alleges that United rejected his offers to go to the testing

center then, to go to his primary care physician for testing, or to provide a hair sample

to substantiate his claim that he was not using illegal drugs. See id.

           Plaintiff’s employment with United was terminated on September 26, 2019.

Plaintiff alleges that his termination was the result of disability discrimination in

violation of the ADA. See id., ¶¶ 25, 32.

           Plaintiff filed this lawsuit on November 3, 2019, and filed his First Amended

Complaint on December 16, 2020. On February 17, 2021, Plaintiff stipulated to the


P:\ORDERS\1-2020\3751MD.wpd   210218.1327      3
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 4 of 7




dismissal of all claims except the claim that he was wrongfully terminated in violation

of the ADA. See Stipulation of Dismissal [Doc. # 18]; Order [Doc. # 19].

           United moved to dismiss the case, arguing that this Court lacks subject matter

jurisdiction based on the exclusive jurisdiction under the RLA. The Motion to

Dismiss has been fully briefed and is now ripe for decision.

II.        APPLICABLE LEGAL PRINCIPLES

           A.          Rule 12(b)(1)

           “A case is properly dismissed for lack of subject matter jurisdiction when the

court lacks the statutory or constitutional power to adjudicate the case.” Smith v.

Regional Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014) (quoting Krim v.

pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005)). When the Court’s subject

matter jurisdiction is challenged, the party asserting jurisdiction bears the burden of

establishing it. See Alabama-Coushatta Tribe of Tex. v. U.S., 757 F.3d 484, 487 (5th

Cir. 2014); Gilbert v. Donahou, 751 F.3d 303, 307 (5th Cir. 2014). A motion to

dismiss for lack of subject matter jurisdiction should be granted only if it appears

certain that the plaintiff cannot prove a plausible set of facts that establish subject

matter jurisdiction. See Venable v. La. Workers’ Comp. Corp., 740 F.3d 937, 941 (5th

Cir. 2013). “[U]nder Rule 12(b)(1), the court may find a plausible set of facts by

considering any of the following: (1) the complaint alone; (2) the complaint


P:\ORDERS\1-2020\3751MD.wpd   210218.1327     4
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 5 of 7




supplemented by the undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” In re

Mirant Corp, 675 F.3d 530, 533 (5th Cir. 2012) (quoting Lane v. Halliburton, 529

F.3d 548, 557 (5th Cir. 2007)).

           B.          JURISDICTION UNDER THE RLA

           The RLA classifies disputes relating to a CBA as either “major” or “minor.”

See Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252-53 (1994). Minor disputes

are exclusively within the jurisdiction of the RLA. See Union Pac. R.R. Co. v.

Sheehan, 439 U.S. 89, 94 (1978); Andrews v. Louisville & Nashville R.R. Co., 406

U.S. 320, 322 (1972). “The distinguishing feature of a minor dispute is that the

dispute may be conclusively resolved by interpreting the existing [collective

bargaining] agreement.” Carmona v. Sw. Airlines Co., 536 F.3d 344, 348 (5th Cir.

2008) (quoting Consol. Rail Corp. v. Ry. Labor Executives’ Ass’n, 491 U.S. 299, 305

(1989)). “To state that a claim can be ‘conclusively resolved’ by interpreting a CBA

‘is another way of saying that the dispute does not involve rights that exist

independent of the CBA.’” Id. (quoting Norris, 512 U.S. at 265).

           For a federal court to have subject matter jurisdiction over an ADA wrongful

discharge claim such as Plaintiff’s “do[es] not require that the CBA be irrelevant to

the dispute; either party may still use the CBA to support the credibility of its claims.”


P:\ORDERS\1-2020\3751MD.wpd   210218.1327    5
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 6 of 7




See Carmona, 536 F.3d at 349. Other circuits have similarly held that claims

grounded in federal statutory rights such as the ADA are generally not precluded by

the RLA. See id. at 350 (and cases cited therein).

III.       ANALYSIS

           Plaintiff claims that his HIV-positive status was the reason his employment was

terminated. This ADA wrongful termination claim does not bring the meaning of the

LCA into dispute.                           Plaintiff argues that the LCA was applied to him in a

discriminatory manner after he revealed his HIV status, not that the LCA itself was

fundamentally discriminatory. As a result, resolution of Plaintiff’s ADA claim relies

on consideration of the LCA as applied to Plaintiff in this case, not on the

interpretation of the LCA itself. Although the LCA is likely relevant to Plaintiff’s

ADA wrongful discharge claim, an interpretation of the LCA would not conclusively

resolve the dispute involving Plaintiff’s federal statutory rights under the ADA –

rights that exist independent of the LCA. As no interpretation of the LCA is requested

or required, Plaintiff’s ADA claim does not constitute a “minor dispute” and this

Court’s jurisdiction over the claim is not precluded by the RLA. See Carmona, 536

F.3d at 344.

IV.        CONCLUSION AND ORDER

           Based on the foregoing, it is hereby


P:\ORDERS\1-2020\3751MD.wpd   210218.1327                   6
         Case 4:20-cv-03751 Document 20 Filed on 02/18/21 in TXSD Page 7 of 7




           ORDERED that United’s Motion to Dismiss [Doc. # 7] is DENIED.

           SIGNED at Houston, Texas, this18th
                                          ___ day of February, 2021.




                                                     NAN Y F. ATLAS
                                            SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\3751MD.wpd   210218.1327    7
